Case: 3:20-cv-00233-MJN-PBS Doc #: 20 Filed: 08/02/21 Page: 1 of 8 PAGEID #: 1120




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION AT DAYTON

    TIMOTHY RAY JONES,                                : Case No. 3:20-cv-233
                                                      :
            Plaintiff,                                :
                                                      : District Judge Michael J. Newman
    vs.                                               :
                                                        Magistrate Judge Peter B. Silvain, Jr.
                                                      :
    COMMISSIONER OF THE SOCIAL                        :
    SECURITY ADMINISTRATION,                          :
                                                      :
            Defendant.                                :


                              REPORT AND RECOMMENDATIONS1


           Plaintiff Timothy Ray Jones brings this case challenging the Social Security

Administration’s denial of his applications for period of disability, Disability Insurance Benefits,

and Supplemental Security Income. The case is before the Court upon Plaintiff’s Statement of

Errors (Doc. #14), the Commissioner’s Memorandum in Opposition (Doc. #17), Plaintiff’s Reply

(Doc. #18), and the administrative record (Doc. #10).

I.         Background

           The Social Security Administration provides Disability Insurance Benefits and

Supplemental Security Income to individuals who are under a “disability,” among other eligibility

requirements. Bowen v. City of New York, 476 U.S. 467, 470 (1986); see 42 U.S.C. §§ 423(a)(1),

1382(a). The term “disability” encompasses “any medically determinable physical or mental

impairment” that precludes an applicant from performing “substantial gainful activity.” 42 U.S.C.

§§ 423(d)(1)(A), 1382c(a)(3)(A); see Bowen, 476 U.S. at 469-70.



1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
Case: 3:20-cv-00233-MJN-PBS Doc #: 20 Filed: 08/02/21 Page: 2 of 8 PAGEID #: 1121




        In the present case, Plaintiff applied for benefits on October 6, 2017, alleging disability due

to several impairments, including a lung disorder, high blood pressure, diabetes, depression, and

anxiety. After Plaintiff’s applications were denied initially and upon reconsideration, he requested

and received a hearing before Administrative Law Judge (ALJ) Stuart Adkins. Thereafter, the

ALJ issued a written decision, addressing each of the five sequential steps set forth in the Social

Security Regulations. See 20 C.F.R. §§ 404.1520, 416.920.2 He reached the following main

conclusions:

        Step 1:          Plaintiff has not engaged in substantial gainful employment since January 1,
                         2015.

        Step 2:          He has the severe impairments of bronchiectasis; pulmonary fibrosis;
                         diabetes mellitus with neuropathy; and obstructive sleep apnea.

        Step 3:          He does not have an impairment or combination of impairments that meets
                         or equals the severity of one in the Commissioner’s Listing of Impairments,
                         20 C.F.R. Part 404, Subpart P, Appendix 1.

        Step 4:          His residual functional capacity, or the most he could do despite his
                         impairments, see Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 239 (6th Cir.
                         2002), consists of “light work … subject to the following limitations: The
                         claimant is able to lift and/or carry 20 pounds occasionally and 10 pounds
                         frequently. He is able to stand and/or walk for about 6 hours and sit for about
                         6 hours in an 8-hour workday. The claimant would be permitted to alternate
                         between sitting and standing every 30 minutes while at the workstation. He
                         should never climb ladders, ropes, or scaffolds. He is able to climb ramps
                         and stairs, stoop, kneel, crouch and crawl on a frequent basis. He should
                         avoid concentrated exposure to extreme heat, extreme cold, humidity, dusts,
                         odors, fumes and pulmonary irritants. He should avoid exposure to
                         unprotected heights and dangerous machinery.”

                         He is unable to perform any of his past relevant work.

        Step 5:          He could perform a significant number of jobs that exist in the national
                         economy.




2
 The remaining citations will identify the pertinent Disability Insurance Benefits Regulations with full knowledge
of the corresponding Supplemental Security Income Regulations.

                                                         2
Case: 3:20-cv-00233-MJN-PBS Doc #: 20 Filed: 08/02/21 Page: 3 of 8 PAGEID #: 1122




(Doc. #10, PageID #s 52-62). Based on these findings, the ALJ concluded that Plaintiff was not

under a benefits-qualifying disability. Id. at 62.

       The evidence of record is adequately summarized in the ALJ’s decision (Doc. #10, PageID

#s 52-62), Plaintiff’s Statement of Errors (Doc. #14), the Commissioner’s Memorandum in

Opposition (Doc. #17), and Plaintiff’s Reply (Doc. #18). To the extent that additional facts are

relevant, they will be summarized in the discussion section below.

II.    Standard of Review

       Judicial review of an ALJ’s decision is limited to whether the ALJ’s finding are supported

by substantial evidence and whether the ALJ applied the correct legal standards. Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (citing Key v. Callahan, 109 F.3d 270,

273 (6th Cir. 1997)); see Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir. 2007).

Substantial evidence is such “relevant evidence that a reasonable mind might accept as adequate

to support a conclusion.” Gentry v. Comm’r of Soc. Sec., 741 F.3d 708, 722 (6th Cir. 2014) (citing

Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir.2007)). It is “less than a preponderance

but more than a scintilla.” Id.

       The second judicial inquiry—reviewing the correctness of the ALJ’s legal analysis—may

result in reversal even if the ALJ’s decision is supported by substantial evidence in the record.

Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009). Under this review, “a decision

of the Commissioner will not be upheld where the [Social Security Administration] fails to follow

its own regulations and where that error prejudices a claimant on the merits or deprives the

claimant of a substantial right.” Bowen, 478 F.3d at 746 (citing Wilson v. Comm’r of Soc. Sec.,

378 F.3d 541, 546-47 (6th Cir. 2004)).




                                                     3
Case: 3:20-cv-00233-MJN-PBS Doc #: 20 Filed: 08/02/21 Page: 4 of 8 PAGEID #: 1123




III.    Discussion

       Plaintiff asserts the ALJ erred in determining Plaintiff’s residual functional capacity

because he “crafted an RFC out of whole cloth, without aid from any medical opinion.” (Doc.

#14, PageID #1091). Plaintiff points to other district courts in this circuit that have found that

although the RFC is the ALJ’s responsibility, the determination must be supported by at least one

medical opinion. Id.

       A claimant’s RFC “is the most [he] can still do despite [his] limitations.” 20 C.F.R. §

404.1545(a)(1). The ALJ must determine a claimant’s RFC “based on all of the relevant medical

and other evidence” of record. 20 C.F.R. §§ 404.1545(a)(3), 404.1546(c). Although the ALJ must

consider all relevant evidence in determining a claimant’s RFC, “the RFC is ultimately a medical

question that must find at least some support in the medical evidence of record.” Powell v. Comm’r

of Soc. Sec., No. 3:15-CV-406, 2017 WL 1129972, at *4 (S.D. Ohio Mar. 27, 2017) (citing Casey

v. Astrue, 503 F.3d 687, 697 (8th Cir. 2007)). “In other words, [t]he [RFC] opinions of treating

physicians, consultative physicians, and medical experts who testify at hearings are crucial to

determining a claimant’s RFC because [i]n making the [RFC] finding, the ALJ may not interpret

raw medical data in functional terms.” Scott v. Comm’r of Soc. Sec., No. 3:18-CV-171, 2019 WL

2462282, at *3 (S.D. Ohio June 13, 2019), report and recommendation adopted, No. 3:18-CV-

171, 2019 WL 4220925 (S.D. Ohio Sept. 5, 2019) (quoting Isaacs v. Astrue, No. 1:08-CV-00828,

2009 WL 3672060, at *10 (S.D. Ohio Nov. 4, 2009)) (internal quotation marks omitted).

       But, the ALJ’s RFC finding needs to correspond to a particular physician’s opinion. Tucker

v. Comm’r of Soc. Sec., 775 F. App’x 220, 226 (6th Cir. 2019) (citing Rudd v. Comm’r of Soc.

Sec., 531 F. App’x 719, 728 (6th Cir. 2013)). Instead, “the administrative law judge must make a

connection between the evidence relied on and the conclusion reached.” Id.


                                                4
Case: 3:20-cv-00233-MJN-PBS Doc #: 20 Filed: 08/02/21 Page: 5 of 8 PAGEID #: 1124




        In the present case, the record includes medical opinions from Plaintiff’s treating

pulmonologist, Patrick Allen, M.D., and the record-reviewing psychologists and physicians. The

record-reviewing psychologists and physicians found that there was insufficient evidence available

to evaluate Plaintiff’s conditions prior to his date last insured, December 31, 2015. (Doc. #10-3,

PageID #s 105-09, 112-17). The ALJ thus found their opinions to be “moot and therefore

unpersuasive” because additional evidence was added to Plaintiff’s file. (Doc. #10-2, PageID

#59). Similarly, the ALJ concluded that the opinions of Plaintiff’s treating pulmonologist, Dr.

Allen, were not persuasive. Thus, the ALJ did not rely on any medical opinions in determining

Plaintiff’s RFC.3

        The Commissioner asserts that, although the ALJ did not rely on a medical opinion, he

explained the basis for his RFC. For instance, the ALJ included a sit/stand option because of

Plaintiff’s neuropathy and limited exposure to pulmonary irritants and temperature extremes to

accommodate Plaintiff’s respiratory impairments. (Doc. #17, PageID #1105).

        The ALJ does not, however, explain how all of his RFC conclusions correlate to medical

findings. For example, the ALJ does not indicate what evidence he relied on to reach the

conclusion that Plaintiff could walk and/or stand for six hours in an eight-hour workday. This

limitation conflicts with Dr. Allan’s opinion that Plaintiff could only stand/walk for fifteen minutes

at a time. (Doc. #10-7, PageID #650). It also conflicts with Plaintiff’s testimony that he can only

stand for thirty to forty-five minutes at a time before he needs to sit down. (Doc. #10-2, PageID

#86). Similarly, no medical source considered whether Plaintiff could climb ramps/stairs, stoop,

kneel, crouch, or crawl. The ALJ did not provide any explanation for how he determined Plaintiff

could frequently do those activities. “If there is a logical bridge between the medical findings and


3
 Notably, no medical source evaluated Plaintiff’s neuropathy or how it may limit his ability to work. Likewise, no
medical source considered Plaintiff’s obstructive sleep apnea.

                                                         5
Case: 3:20-cv-00233-MJN-PBS Doc #: 20 Filed: 08/02/21 Page: 6 of 8 PAGEID #: 1125




the RFC, it is not evident.” McCaig v. Comm'r of Soc. Sec., No. 16-11419, 2017 WL 4211047, at

*9 (E.D. Mich. Aug. 25, 2017), report and recommendation adopted, No. 16-11419, 2017 WL

4176734 (E.D. Mich. Sept. 21, 2017); Snell v. Comm’r of Soc. Sec., 3:18cv173, 2019 WL 3406435

(S.D. Ohio July 29, 2019) (“In other words, the ALJ’s determination – made without any support

of medical source opinions – also amounts to an impermissible interpretation of medical data and

is unsupported by substantial evidence.”)

          Accordingly, for the above reasons, Plaintiff’s Statement of Errors is well taken.4

IV.       Remand

          A remand is appropriate when the ALJ’s decision is unsupported by substantial evidence

or when the ALJ failed to follow the Administration’s own regulations and that shortcoming

prejudiced the plaintiff on the merits or deprived the plaintiff of a substantial right. Bowen, 478

F.3d at 746. Remand may be warranted when the ALJ failed to consider certain evidence, such as

a treating source’s opinions, see Bowen, 478 F.3d at 747-50; failed to consider the combined effect

of the plaintiff’s impairments, see Gentry, 741 F.3d at 725-26; or failed to provide specific reasons

supported by substantial evidence for finding the plaintiff lacks credibility, see Rogers, 486 F.3d

at 249.

          Under sentence four of 42 U.S.C. § 405(g), the Court has authority to affirm, modify, or

reverse the Commissioner’s decision “with or without remanding the cause for rehearing.”

Melkonyan v. Sullivan, 501 U.S. 89, 99 (1991). Consequently, a remand under sentence four may

result in the need for further proceedings or an immediate award of benefits. E.g., Blakley, 581

F.3d at 410; Felisky v. Bowen, 35 F.3d 1027, 1041 (6th Cir. 1994). The latter is warranted where

the evidence of disability is overwhelming or where the evidence of disability is strong while


4
 In light of the above discussion, and the resulting need to remand this case, an in-depth analysis of Plaintiff’s other
challenges to the ALJ’s decision is unwarranted.

                                                           6
Case: 3:20-cv-00233-MJN-PBS Doc #: 20 Filed: 08/02/21 Page: 7 of 8 PAGEID #: 1126




contrary evidence is lacking. Faucher v. Sec’y of Health & Human Servs., 17 F.3d 171, 176 (6th

Cir. 1994).

       A judicial award of benefits is unwarranted in the present case because the evidence of

disability is not overwhelming and the evidence of disability is not strong while contrary evidence

is lacking. However, Plaintiff is entitled to an order remanding this case to the Social Security

Administration pursuant to sentence four of § 405(g) due to the problems discussed above.

                       IT IS THEREFORE RECOMMENDED THAT:

       1.      The Commissioner’s non-disability finding be vacated;

       2.      No finding be made as to whether Plaintiff Timothy Ray Jones was under a
               “disability” within the meaning of the Social Security Act;

       3.      This matter be REMANDED to the Social Security Administration under
               sentence four of 42 U.S.C. § 405(g) for further consideration consistent with
               this Report and Recommendations, and any decision adopting this Report
               and Recommendations; and

       4.      The case be terminated on the Court’s docket.


August 2, 2021                                        s/Peter B. Silvain, Jr.
                                                      Peter B. Silvain, Jr.
                                                      United States Magistrate Judge




                                                7
Case: 3:20-cv-00233-MJN-PBS Doc #: 20 Filed: 08/02/21 Page: 8 of 8 PAGEID #: 1127




                            NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to the proposed findings and recommendations within FOURTEEN days after being

served with this Report and Recommendations. Such objections shall specify the portions of the

Report objected to and shall be accompanied by a memorandum of law in support of the

objections. If the Report and Recommendation is based in whole or in part upon matters

occurring of record at an oral hearing, the objecting party shall promptly arrange for the

transcription of the record, or such portions of it as all parties may agree upon or the Magistrate

Judge deems sufficient, unless the assigned District Judge otherwise directs. A party may

respond to another party’s objections within FOURTEEN days after being served with a copy

thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on appeal.

See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th

Cir. 1981).




                                                 8
